PER CURIAM.
Ronald E. Jarmuth appeals the district court’s order granting summary judgment for Charles Schwab on his action filed under the Securities Exchange Act of 1934, 15 U.S.C. § 78j (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jarmuth v. Charles Schwab & Co., No. CA-03-80-1 (N.D.W.Va. Mar. 3, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED